DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 10/11/21.
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       EXAMINER’S AMENDMENT2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3. 	Authorization for this examiner’s amendment was given in an interview with Mr. Douglas on 10/20/21. 	The application has been amended as follows:  	Claim 1, line 3, deleted “comprising:”, inserted -- comprises --. 	Claim 1, line 5, deleted “of”. 	Claim 1, line 5, before “a load cell”, inserted -- and --.  	Claim 1, line 6, before “said connecting link”, deleted “and”, inserted --  --.
 	Claim 3, line 2, deleted “comprising of”, inserted -- comprises --.  	Claim 4, lines 3 and 4 respectively, deleted “attach”, inserted -- attached --. 	Claim 9, line 1, deleted “The”, inserted -- A --. 	Claim 9, line 2, deleted “comprising”, inserted -- comprises --. 	Claim 9, line 4, deleted “of”. 	Claim 9, line 5, after “comprising”, inserted -- steps --.                                              Allowable Subject Matter
4. 	Claims 1 – 9 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a forward edge which is free to move and a distal edge which is attached to a roof and said-portable roof tile testing apparatus comprises a handle; a 90-degree hook; a connecting link; and a load cell having a scale to read force, wherein said connecting link connects said 90-degree hook to said load cell and a displacement scale is attached to said load cell” in combination with the other limitations presented in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/6/21